SCHEDULE A to the Investment Advisory Agreement (as amended on June 12, 2012 to add TacticalShares Dynamic Allocation Fund) Series or Fund of Advisors Series Trust Annual Fee rate Capital Advisors Growth Fund 0.75% of average net assets TacticalShares Dynamic Allocation Fund 0.70% on the first $250 million in average dailynet assets 0.65% on the next $250 million in average daily net assets 0.60% on the next $500 million in average daily net assets 0.55% on assets greater than $1 billion ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A CAPITAL ADVISORS, INC. By:/s/ Douglas G. Hess By:/s/ Keith C. Goddard Name:Douglas G. Hess Name:Keith C. Goddard Title:President Title:Chief Executive Officer A-1
